      Case 2:20-cv-00003-ALB-WC Document 20 Filed 06/10/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT FOR
                   THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

ANTONIO FLOYD,                              )
                                            )
             Plaintiff,                     )
                                            )
      v.                                    )   Case No. 2:20-cv-3-ALB
                                            )
SHERIFF BILL FRANKLIN, et al.,              )
                                            )
             Defendants.                    )
                                            )

                                       ORDER

      On March 24, 2020, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. 17). Upon an independent review of the

record and upon consideration of the Recommendation, it is

      ORDERED that the Recommendation of the Magistrate Judge be and is

hereby ADOPTED, and this case is hereby DISMISSED without prejudice for

Plaintiff’s failure to comply with the orders of the court and to prosecute this action.

      A Final Judgment will be entered separately.

      DONE and ORDERED this 10th day of June 2020.


                                             /s/ Andrew L. Brasher
                                        ANDREW L. BRASHER
                                        UNITED STATES DISTRICT JUDGE
